      Case 1:17-cv-09276-PAE-BCM Document 444 Filed 02/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 THE BARTER HOUSE, INC., and BRIAN DIMARCO,

                                         Plaintiffs,                   17 Civ. 9276 (PAE) (BCM)
                         -v-
                                                                                 ORDER
 INFINITY SPIRITS LCC, a limited liability company, DON
 GOOD TEQUILA COMPANY, LLC, a limited liability
 company, EUROPEAN INFINITY GROUP INC., a
 corporation, and BRIAN HOPKINS, an individual,

                                         Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court having been advised by the parties that all claims asserted herein have been

settled in principle, today issued a 45-day order terminating this case. See Dkt. 443. As counsel

are aware, prior to being informed of the settlement in principle, the Court had sought to

schedule this case for a jury trial, including, if one could not be held during the first quarter of

2021, during the week of May 10, 2021. The Court will not withdraw its request for a jury trial

during that week unless and until either the parties inform the Court that they have reached a

final settlement or 45 days have expired since today’s order without application to restore this

case to the Court’s active docket. Counsel and the parties are therefore directed to maintain their

availability to try the case that week in case such should prove necessary.



       SO ORDERED.
                                                              
                                                       __________________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: February 17, 2021
       New York, New York
